Citation Nr: 0926377	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, inclusive of osteochondritis dissecans, and to 
include the question of whether new and material evidence has 
been received to reopen a previously denied claim therefor.  

2.  Entitlement to service connection for a left knee 
disorder, inclusive of osteochondritis dissecans, and to 
include the question of whether new and material evidence has 
been received to reopen a previously denied claim therefor.  

3.  Entitlement to service connection for a back disorder, to 
include as secondary to a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty for training from August 
1963 to February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, finding that, although new 
and material evidence was received to reopen a previously 
denied claim for service connection for right and left knee 
disability, the record did not warrant a grant of service 
connection for a disorder of either knee.  In addition, the 
RO denied entitlement to service connection for a back 
disorder, to include as secondary to a bilateral knee 
disorder.  

Pursuant to his request, the appellant was afforded a hearing 
before the Board, sitting at the RO, in December 2008.  A 
transcript of that proceeding is of record.  

The issue of the appellant's entitlement to service 
connection for a back disorder, to include as secondary to 
the bilateral knee disorder, for which the Board herein 
grants service connection, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Service connection for a bilateral knee disorder was most 
recently denied by a Board decision in January 1979.  

2.  The appellant filed an application to reopen claims for 
service connection  for right and left knee disorders, 
including osteochondritis dissecans, in March 2006;  in 
connection with such claim, evidence was received by VA that 
was not previously submitted to agency decision-makers, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  

3.  No chronic disability of either knee pre-existed service 
and there is competent, credible evidence of an in-service 
injury to the appellant's knees which resulted in chronic 
disablement of each knee.  

4.  A disorder of each of the appellant's knees, to include 
osteochondritis dissecans, is due to a bilateral knee injury 
sustained during active duty for training.  


CONCLUSIONS OF LAW

1.  The Board's decision of January 1979, denying service 
connection for a bilateral knee disorder, is final; new and 
material evidence has been received since entry of that 
decision with which to reopen the previously denied claim.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  Service connection for right and left knee disorders, to 
include osteochondritis dissecans, is warranted.  38 U.S.C.A. 
§§ 101, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the 
appellant, the need to discuss the VA's efforts to comply 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the 
United States Code, its implementing regulations, or the body 
of law interpretive thereof, is obviated.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here, the definition of new and material evidence is as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that service connection for a bilateral 
knee disorder was denied by the Board in its decision of 
January 1979.  As no appeal of that decision was then 
permitted by law, such decision was rendered final.  
38 U.S.C.A. § 7104.  The basis of January 1979 decision was 
that the appellant's osteochondritis dissecans of each knee 
had preexisted his period of service and had not been 
aggravated thereby.  A claim to reopen was then filed in 
March 2006, and although the RO reopened the previously 
denied claim, it nevertheless determined that a grant of 
service connection for a right or left knee disorder, to 
include, osteochondritis dissecans, was not in order.  

Given the finality of the most recent denial of service 
connection in January 1979, as set forth above, the question 
at this juncture is whether new and material evidence has 
been received to reopen the appellant's previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
This ordinarily necessitates a review of the evidence 
submitted prior to and subsequent to the most recent, final 
denial; however, in this instance, notice is taken by the 
Board that the record includes sworn testimony of the 
appellant, a statement from his spouse relating to her 
recollections of knee disablement of the appellant as of 1962 
and following, and a variety of medical reports and opinions 
indicating a nexus between current bilateral knee disablement 
of the appellant and an injury sustained during active duty 
for training.  Such evidence clearly meets the requisites of 
38 C.F.R. § 3.156, including raising a reasonable possibility 
of substantiating the claims for service connection for right 
and left knee disorders, including osteochondritis dissecans.  
Thus, the claim is reopened.  38 U.S.C.A. § 5108.  

Turning to the merits of the reopened claim, the Board notes 
that applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  
Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a).  That is to say, when a claim is based on a period 
of active duty for training, there must be evidence that the 
individual concerned died or became disabled during that 
period as a result of a disease or injury incurred or 
aggravated in the line of duty.  In the absence of such 
evidence, the period of active duty for training would not 
qualify as "active military, naval, or air service" and the 
claimant would not achieve veteran status for purposes of 
that claim and entitled to one or more presumptions in the 
law as to soundness at service entrance or as to service 
incurrence.  Id.; see Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998)  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  A claimant or lay affiant is 
competent to report what comes to him through his senses, 
e.g., experiencing injury and resulting pain and other 
symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In the recent sworn oral testimony and written statements, 
the appellant indicated that he entered onto active duty for 
training without any chronic knee disorder, noting that his 
Selective Service physical category at service entrance was 
"A" or unimpaired.  He further described an obstacle course 
injury in which he landed flat-footed with the impact sending 
a shockwave through his body and resulting in debilitating 
pain of the knees.  He was denied medical care by his 
superior and was able to purchase aspirin in an attempt to 
relieve his pain.  The appellant also repudiated any 
statement as to a prior Selective Service denial on the basis 
of knee disablement.  Testimony offered at an RO hearing in 
February 1979 referenced an in-service injury involving the 
knees, and although it does not exactly duplicate the 
testimony set forth in December 2008, it sufficiently 
approximates the account then offered.  

A Department of Defense (DD) Form 4, Enlistment Record, dated 
in August 1963 indicates the appellant's Selective Service 
physical category of "A' and the appellant's response of 
"No" to the question of whether he had ever been rejected 
for enlistment or induction into any branch of the Armed 
Forces of the United States.  He likewise responded in the 
affirmative to the question of whether to the best of his 
knowledge and belief he was now physically sound.  

An enlistment medical examination in June 1963 showed no 
complaints or findings as to any existing knee abnormality.  
A service separation examination in February 1964 was 
likewise negative.  Following the termination of his period 
of active duty for training, the appellant continued to serve 
in the Army Reserve, and a periodic medical examination in 
February 1968 disclosed the presence of osteochondritis 
dissecans of both patellae, symptomatic, that rendered him 
unfit for retention.  (Emphasis added.)  A history of having 
been rejected for service in 1963 was set forth.  On a 
separate report of medical history recorded at the time of 
the February 1968 examination, the appellant noted that he 
had a lesion on his patella in July 1963; a service 
department medical professional annotated that report with 
the notation that the appellant had been rejected by the 
Selective Service because of his knee disorder.  

Medical evidence developed post-service includes examination 
and treatment reports from three private, treating 
physicians, which reflect diagnoses or assessments of 
osteochondritis dissecans of the patellae with pain, knee 
arthritis, a meniscal tear of the right knee, and a Baker's 
cyst of the left knee with fluid leakage.  Two of those 
physicians attributed the knee disorders shown to the 
appellant's period of active duty for training and injuries 
to the knees sustained during that period.  In reaching those 
conclusions, the attending physicians relied on the 
appellant's account of his medical history, including his 
report of in-service knee injury on the infiltration or 
obstacle course, and it is noted that such account has been 
credibly and consistently advanced by the appellant for some 
time.  Moreover, medical or other evidence contraindicating a 
nexus between current bilateral knee disablement and military 
service is not contained within the claims folder.  

The record, it is noted, also contains a certified statement, 
dated in June 2007, from the appellant's spouse.  Therein, 
she reported having known the appellant since September 1962 
and that she had never known him to have any physical 
ailments prior to his basic training in August 1963.  After 
basic training, she indicated that the appellant was unable 
to kneel in church and that the appellant had reported to her 
that he had injured his knees during training.  Audible knee 
popping was heard during their subsequent wedding ceremony, 
which the record otherwise indicates occurred in 1966.  It 
was also indicated that she knew of no other knee injury of 
the appellant in all of the time she had known him.  

In all, there is competent, credible evidence of an in-
service injury to the appellant's knees and chronic residuals 
thereof, leading to the existence of current bilateral knee 
disablement.  Medical evidence links the in-service knee 
injury to existing knee disorders.  While there is a 
statement attributed to the appellant in a service department 
record compiled in 1968 indicating that a knee problem pre-
existed the period of active duty for training beginning in 
August 1963, the appellant has repudiated any such statement 
as attributed to him, and his DD 4 and certified statement 
from his spouse clearly contradict that account.  To that 
end, the Board is persuaded that the evidence warranting a 
grant of service connection for residuals of a bilateral knee 
injury, to include osteochondritis dissecans, outweighs 
evidence that weighs against entitlement.  Accordingly, 
service connection for right and left knee disabilities, to 
include osteochondritis dissecans, is warranted.  

ORDER

New and material evidence has been received to reopen 
previously denied claims for service connection for right and 
left knee disabilities.  

Service connection for right and left knee disorders, to 
include osteochondritis dissecans, is granted.  


REMAND

In light of the Board's grant of service connection for a 
bilateral knee disorder, further development of the claim 
advanced for service connection for a back disorder, to 
include as secondary to a service-connected bilateral knee 
disorder is found to be in order.  Specifically, a VA medical 
examination is deemed to be advisable, from which findings 
and opinions are needed as to the existence of a back 
disorder and its date of onset and/or etiology.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.310 
(2008).

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, notify the appellant of what 
information and evidence are still needed 
to substantiate his claim of entitlement 
to service connection for a back 
disorder, to include as secondary to a 
service-connected bilateral knee 
disability.  The appellant should also be 
reminded of his right to request 
assistance from VA in obtaining any 
relevant evidence supportive of his 
entitlement to the benefit sought.  

Depending upon the appellant's response, 
if any, all assistance due the appellant 
must then be provided by VA to him.

2.  Thereafter, the appellant should be 
afforded a VA medical examination in 
order to ascertain the relationship, if 
any, between his claimed back disorder 
and his period of active duty for 
training and/or his service-connected 
bilateral knee disorder.  The claims 
folder should be furnished to the 
examiner for use in the study of this 
case and report of such examination 
should indicate whether the claims folder 
was provided to the examiner and 
reviewed.  

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, as well as the conduct of a 
physical examination and any tests that 
are deemed necessary, the examiner should 
address the following questions:

(a)  Is it at least as likely 
as not that any current back 
disorder of the appellant had 
its onset during his period of 
active duty for training from 
August 28, 1963, to February 
27, 1964, or any incident 
thereof.  

(b)  Is it at least as likely 
as not that the appellant's 
claimed back disorder was 
caused or aggravated by his 
service-connected bilateral 
knee disorder?  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that a back disorder 
was worsened by the Veteran's service-
connected right or left knee disorder, to 
the extent that is possible the examiner 
should indicate the approximate degree of 
disability or baseline (e.g., mild, 
moderate, severe) before the onset of the 
aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate.

3.  Lastly, the claim remaining at issue 
should be readjudicated on the basis of 
all pertinent evidence of record and all 
governing law and regulations, including 
38 C.F.R. § 3.310, as amended on October 
10, 2006.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claim for 
benefits, and set forth all pertinent 
evidence and governing law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


